DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 5, 7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation from about 1.7:1 to about 2.2:1, and the claim also recites from about 1.95:1 to about 2.05:1 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 is not further limiting claim 6 because the blended synthesis gas to produce liquid hydrocarbon is also recited in claim 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gaube et al (DE 10201301266 A1) in view of De Sarkar et al (US 2022/0081289 A1).
Applicants’ claimed invention is directed to an integrated process for the production of a useful liquid hydrocarbon product comprising the steps of: 5feeding a gasification zone with an oxygen-containing feed and a first carbonaceous feedstock comprising waste materials and/or biomass, gasifying the first carbonaceous feedstock in the gasification zone to produce a first synthesis gas, partially oxidizing the first synthesis gas in a partial oxidation zone to 10generate partially oxidized synthesis gas, combining at least a portion of the first synthesis gas and/or the partially oxidized synthesis gas and at least a portion of electrolysis hydrogen obtained from an electrolyzer in an amount to achieve a desired hydrogen to carbon monoxide molar ratio of from about 1.5:1 to about 2.5:1, which is higher than 15that of the first synthesis gas, and to generate a blended synthesis gas, wherein the electrolyzer operates using green electricity; and subjecting at least a portion of the blended synthesis gas to a conversion process effective to produce the liquid hydrocarbon product. 
	Gaube teaches a process for producing liquid hydrocarbon product, in a step 210, a synthesis gas is generated in a gasifier. In a subsequent step 220, the synthesis gas is cleaned. In a step 230, hydrogen generated by electrolysis is added to the cleaned synthesis gas. Oxygen provided by means of the electrolysis in the electrolysis device 160 is fed to the gasification device 110, possibly with the addition of oxygen produced in the air separator 170 (step 235). In a subsequent step 240, a Fischer-Tropsch synthesis of the cleaned, hydrogen-enriched synthesis gas takes place.  The Fischer-Tropsch product is then refined in a refinery facility 140 (step 250), and then stored in suitable storage facilities 150 (step 260).  See paragraphs 0039-0040.
	Gaube teaches the hydrogen generated in this way is added to the cleaned synthesis gas via a line 162, so that the hydrogen content of the cleaned synthesis gas is increased overall. Typical purified syngas has a hydrogen to carbon monoxide ratio of 0.7. Addition of hydrogen conveniently provides a 2:1 ratio.  See paragraph 0032.
	Gaube teaches the system shown also has an electrolysis device 160, in which water using electrical energy (eg.B. from the power grid) is converted into oxygen and hydrogen. The electrolytic device 160 can be supplied with electric current via a line 166, from the mains or from another suitable source.  See paragraph 0031.
	Gaube teaches a feedstock, for example biomass, such as wood or corresponding waste, can be fed into the gasification device 110, oxygen is also fed into the gasification device via a line 112 . The line 112 is supplied with oxygen from two oxygen sources. The low temperature gasifier is set up to carbonize the solid organic feedstock. For this purpose, the low-temperature gasifier can be heated externally, for example with waste heat from the high-temperature gasifier, to a suitable temperature, for example 300° C. to 600° C. Start-up burners can also be used in a start-up phase of the plant.  See paragraph 0027.
	Gaube teaches that gasifier (110) in which a tar-containing low-temperature carbonization gas can be obtained from a solid organic feedstock by carbonization and in which the carbonization gas is increased by partial oxidation and then partial reduction can be converted into a synthesis gas
	The difference between Gaube and the claimed invention is that Gaube does not expressly disclose the feedstock in the gasification zone to produce a first synthesis gas, partially oxidizing the first synthesis gas in a partial oxidation zone to 10generate partially oxidized synthesis gas.  
However, Gaube in claim 7 discloses the gasifier (110) in which a tar-containing low-temperature carbonization gas can be obtained from a solid organic feedstock by carbonization and in which the carbonization gas is increased by partial oxidation and then partial reduction can be converted into as synthesis gas.
 On the other hand, De Sarkar in the process for producing Fischer-Tropsch products  teaches that the syngas stage comprises an autothermal reforming (ATR) section. The ATR section may comprise one or more autothermal reactors (ATR). The key part of the ATR section is the ATR reactor. All feeds are preheated as required. The ATR reactor typically comprises a burner, a combustion chamber, and a catalyst bed contained within a refractory lined pressure shell. In an ATR reactor, partial combustion of the hydrocarbon containing feed by sub-stoichiometric amounts of oxygen is followed by steam reforming of the partially combusted hydrocarbon feed stream in a fixed bed of steam reforming catalyst. Steam reforming also takes place to some extent in the combustion chamber due to the high temperature.  The "ATR section" may be a partial oxidation "POX" section. A POX section is similar to an ATR section except for the fact that the ATR reactor is replaced by a POX reactor. The POX rector generally comprises a burner and a combustion chamber contained in a refractory lined pressure shell. The ATR section could also be a catalytic partial oxidation (cPOX) section.  See paragraphs 0045 and 0048.
De Sarkar’s process further comprise an electrolyser arranged to convert water or steam into at least a hydrogen-containing stream and an oxygen-containing stream, wherein at least a part of said hydrogen-containing stream from the electrolyser is fed to the syngas stage as said first feed and/or wherein at least a part of said oxygen-containing stream from the electrolyser is fed to the syngas stage as said third feed. An electrolyser s may comprise one or more electrolysis units, for example based on--solid oxide electrolysis.  In this manner the hydrogen and the oxygen required by the plant is produced by steam and electricity. Furthermore, if the electricity is produced only by renewable sources, the hydrogen and oxygen in the first and third feed, respectively, are produced without fossil feedstock or fuel.  See paragraphs 0122 and 0125.
De Sarkar discloses the synthesis stage is a Fischer-Tropsch synthesis (F-T) stage. The F-T stage comprises Fischer-Tropsch (F-T) synthesis section where syngas from syngas stage is first converted to at least a raw product comprising hydrocarbons and a hydrocarbon containing off-gas stream in form of an F-T tail gas stream followed by hydroprocessing and hydrocracking section where said raw product is converted to at least one or more hydrocarbon product streams. The ratio between long chain hydrocarbons and olefins in the raw product from the F-T synthesis section depends on the type of catalyst, reaction temperature etc. that are used in the process.  See paragraphs 0096 and 0149.
The proposed layout by De Sarkar has at least the following advantages: 1. CO2, H2, and O2 can be converted to syngas with a desired H2:CO ratio, without using any external hydrocarbon feed to the plant. 2. Utilization of any hydrocarbon streams generated in the synthesis stage for synthesis gas production.  3. A higher utilization of the carbon dioxide feed is possible compared to a stand-alone rWGS section. One particular aim is to utilize more CO2 feed instead of external hydrocarbon feed as a source of carbon. 4. If an electrolyzer is used as part or all of the source of the hydrogen feed to the process, part or all of the oxygen, generated in the electrolyzer along with H2, can be used as the oxygen source that is required in the proposed process layout.  See paragraphs 0006-0010.
It would therefore have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to apply the teachings provided by De Sarkar in Gauabe’s process, wherein CO2, H2, and O2 can be converted to syngas with a desired H2:CO ratio, without using any external hydrocarbon feed to the plant. 2. Utilization of any hydrocarbon streams generated in the synthesis stage for synthesis gas production.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643. The examiner can normally be reached M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAFAR F PARSA/            Primary Examiner, Art Unit 1622